                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         JEFF TURNBAUGH,
                                   7                                                       Case No. 17-cv-02844-WHO
                                                        Plaintiff,
                                   8
                                                 v.                                        ORDER OF DISMISSAL
                                   9
                                         JPMORGAN CHASE BANK, N.A.,                        Re: Dkt. No. 19
                                  10
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to notice of voluntary dismissal, IT IS HEREBY ORDERED that this case is

                                  14   dismissed with prejudice. The Clerk shall close the case.

                                  15   Dated: January 7, 2019

                                  16                                                   ______________________________________
                                                                                       WILLIAM H. ORRICK
                                  17                                                   United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
